UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                            :
 UNITED STATES,                                             :
                                                            :     16 Cr. 78-01 (LGS)
                                                            :
                           -against-                        :          ORDER
                                                            :
 DAMIAN CAMPAGNA,                                           :
                                           Defendant.       :
 -------------------------------------------------------------X
LORNA G. SCHOFIELD, District Judge:
        WHEREAS, on March 24, 2020, Defendant filed an unopposed application under 18

U.S.C. § 2582(c)(1)(A)(i) for the Court to decrease Defendant’s sentence by four months (from

forty months to thirty-six months), which will cause him to be immediately transferred from the

Brooklyn Residential Reentry Center (the “RCC”) to home incarceration for the remaining four

months of his sentence;

        WHEREAS, on March 31, 2017, Defendant pleaded guilty to Conspiring to Traffic

Firearms in violation of 18 USC. § 371, 18 U.S.C. § 922(a)(1)(A) (Count One) and Possession

and transfer of a machine gun in violation of 18 USC § 922(o)(l) and (2) (Count Two). Prior to

these offenses, Defendant had no criminal record. Defendant voluntarily surrendered and was

sentenced to forty months’ incarceration and a $20,000 fine. Defendant asserts -- and the

Government does not dispute -- that he has paid his fine in full and served his time at FCI

Danbury without incident. Defendant was transferred to the RCC on February 4, 2020;
        WHEREAS, Defendant seeks a modification of his sentence on the grounds that he is at

high risk of contracting COVID-19 due to the conditions at the RCC, and these circumstances

present “extraordinary and compelling reasons” that “warrant such reduction.” 18 U.S.C. §

2582(c)(1)(A)(i). Defendant argues that conditions at RCCs create the ideal environment for the

transmission of contagious disease because the residents -- some of whom, including Defendant,

work off-site on week days and stay with their families on weekends -- cycle in and out of the

facilities from all over the district, and staff at the facilities leave and return daily, without

screening. Defendant further alleges that residents of the RCC sleep in bunk beds in close

proximity, that he shares two bathrooms with approximately sixty men, and that residents are not

allowed to use alcohol-based hand sanitizers. Defendant states that he has been informed that a

resident at the RCC tested positive for COVID-19 and was removed from the facility by

ambulance. He further asserts that the RCC has been placed in “lock-down, thereby prohibiting

any resident from leaving for any reason, even for their usual weekend passes to stay at home”;

        WHEREAS, Defendant asserts that he is fifty-five years old. His doctor states that

Defendant “suffers from a compromised immune system with very low white blood cell counts.

This puts him at significant risk if he were to become infected with the current Coronavirus. As

such it is highly recommended for him to be isolated from any contact. Home quarantine is

highly recommended.”;

        WHEREAS, Defendant requested by email to Patrick McFarland, Residential Re-entry

Manager, Bureau of Prisons (“BOP”), a temporary housing adjustment to allow Defendant to

serve the next “two months of his sentence on home confinement in light of the significant risk

of infection and spreading infection of COVID-19 at his RCC.” The request was denied;
       WHEREAS, the Government does not oppose Defendant’s application. In its response to

the application, the Government states that Defendant “appears eligible to seek relief pursuant to

§ 3582(c)(1)(A) because he has exhausted BOP’s internal administrative process with respect to

his request” and further asserts that

       the Government does not oppose modifying Campagna’s sentence such that his
       outstanding term of imprisonment would be replaced with an equal period of
       home detention, in addition to the previously-imposed period of supervised
       release. In the Government’s view, this modification may comport with
       U.S.S.G.§ 1B1.13 in light of the (i) the combination of Campagna’s individual
       health circumstances, the COVID-19 pandemic, and the capabilities of the facility
       where he is serving his sentence; (ii) the fact that the defendant does not appear to
       pose a danger to the safety of any other person or to the community; and (iii) the
       Government’s view that a substitution of home confinement for the remaining
       period of community confinement will still satisfactorily address the § 3553(a)
       factors for sentencing, particularly in light of Campagna’s upcoming release.
       WHEREAS, the President of the United States has declared a national emergency due to

the spread of the COVID-19 virus. Although only seventy confirmed cases had been reported in

the United States at the beginning of March 2020, as of March 26, 2020, 38,987 cases have been

identified in New York State alone, see Mitch Smith, et al., Tracking Every Coronavirus Case in

the U.S.: Latest Map and Case Count, N.Y. Times, Mar. 27, 2020,

https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html, and 23,112 of those

confirmed cases are in New York City. See Bromwich, et al., 365 Dead from Coronavirus in

N.Y.C.: Live Updates, N.Y. Times, March 27, 2020,

https://www.nytimes.com/2020/03/27/nyregion/coronavirus-new-york-update.html. “So far, 20

percent of the people who tested positive in New York City have required hospitalization[.]” Id.

The Centers for Disease Control and Prevention states that “[t]he virus is thought to spread

mainly from person-to-person” “[b]etween people who are in close contact with one another

(within about 6 feet)”, “[t]hrough respiratory droplets produced when an infected person coughs

or sneezes” and “[i]t may be possible that a person can get COVID-19 by touching a surface or
object that has the virus on it and then touching their own mouth, nose, or possibly their eyes[.]”

Coronavirus Disease 2019 (COVID-19), How Coronavirus Spreads, Centers for Disease Control

and Prevention, March 4, 2020, https://www.cdc.gov/coronavirus/2019-

ncov/prepare/transmission.html. Courts have acknowledged that “inmates may be at a

heightened risk of contracting COVID-19” due to the circumstances of confinement. See, e.g.,

United States of Am., v. Dante Stephens, No. 15 Cr. 95, 2020 WL 1295155, at *2 (S.D.N.Y. Mar.

19, 2020) (citing Joseph A. Bick, Infection Control in Jails and Prisons, 45 Clinical Infectious

Diseases 1047, 1047 (Oct. 2007), https://doi.org/10.1086/521910);

       WHEREAS, pursuant to 18 U.S.C. § 2582(c)(1)(A)(i),

       the court . . . upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant's behalf, or the lapse of 30 days from the receipt of such
       a request by the warden of the defendant's facility, whichever is earlier, may
       reduce the term of imprisonment (and may impose a term of probation or
       supervised release with or without conditions that does not exceed the unserved
       portion of the original term of imprisonment), after considering the factors set
       forth in section 3553(a) to the extent that they are applicable, if it finds that . . .
       extraordinary and compelling reasons warrant such a reduction . . and that such
       reduction is consistent with applicable policy statements issued by the Sentencing
       Commission[.]
18 U.S.C.A. § 3582(c)(1)(A)(i);

       WHEREAS, the relevant Sentencing Commission Policy Statement, U.S.S.G. § 1B1.13,

provides that the Court may reduce a term of imprisonment if three conditions are met: (i)

extraordinary and compelling reasons warrant the reduction, id. § 1B1.13(1)(A); (ii) the

defendant is not a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g), id. § 1B1.13(2); and (iii) “the reduction is consistent with this policy

statement, id. § 1B1.13(3); accord United States v. Gotti, No. 02 Cr. 743-07, 2020 WL 497987,

at *1–2 (S.D.N.Y. Jan. 15, 2020);
       WHEREAS, the Application Notes to the Policy Statement provide in relevant part that

“extraordinary and compelling reasons” exist where the defendant “is suffering from a serious

physical or medical condition,” “that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from which he or she is

not expected to recover.” U.S.S.G. § 1B1.13, Application Note 1(A). Some courts have

interpreted a diminished ability to provide self-care as equating to confinement to a bed or an

equivalent inability to be independent in the activities of daily living pursuant to the BOP’s

guidance. See, e.g., Gotti, 2020 WL 497987, at *6 (citing Program Statement 50.50,

Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§

3582 and 4205(g) (“PS 50.50”), at 4, available at

https://www.bop.gov/policy/progstat/5050_050_EN.pdf). Other courts have found these

guidelines to be inapposite. See, e.g., United States v. Ebbers, No. S402 Cr. 11443, 2020 WL

91399, at *4 n.6 (S.D.N.Y. Jan. 8, 2020) (observing, “because no statute directs the Court to

consult the BOP's rules or guidelines, see 28 C.F.R. pt. 571, subpt. G, and no statute delegates

authority to the BOP to define the statutory requirements for compassionate release, the Court

finds the BOP Guidelines to be inapposite” and citing cases). “[T]he majority of district courts

to consider the question have found that the amendments made to 18 U.S.C. § 3582(c)(1)(A)

grant this Court the same discretion as that previously given to the BOP Director, and therefore

the Court may independently evaluate whether [defendant] has raised an extraordinary and

compelling reason for compassionate release.” United States v. Lisi, No. 15 Cr. 457, 2020 WL

881994, at *3 (S.D.N.Y. Feb. 24, 2020), reconsideration denied, No. 15 Cr. 457, 2020 WL

1331955 (S.D.N.Y. Mar. 23, 2020) (citing cases and finding the existence of an extraordinary

and compelling reason that is not specifically enumerated in the Application Notes);
       WHEREAS, the denial of Defendant’s request by the Residential Re-entry Manager

suffices to exhaust his administrative rights. See Ebbers, 2020 WL 91399, at *2 (finding

administrative exhaustion where defendant petitioned the BOP for compassionate release and

was denied). It is hereby

       ORDERED that Defendant’s application is GRANTED IN PART. Here, Defendant’s

compromised immune system, taken in concert with the COVID-19 public health crisis,

constitutes an extraordinary and compelling reason to modify to Defendant’s sentence on the

grounds that he is suffering from a serious medical condition that substantially diminishes his

ability to provide self-care within the environment of the RCC. U.S.S.G. § 1B1.13, Application

Note 1(A). The Court further agrees with the Government that the Defendant does not pose a

danger to the safety of any other person or to the community -- particularly since he has been

working in the community and visiting his family without issue during his residence at the RCC -

- and that a substitution of home incarceration for the remaining four months of Defendant’s

confinement in the RCC satisfactorily addresses the relevant § 3553(a) factors, particularly in

light of his approaching release. It is further

       ORDERED that Defendant’s sentence is modified to replace his outstanding term of

imprisonment with an equal period of home incarceration, in addition to the previously-imposed

period of supervised release. Specifically, his term of incarceration is amended to conclude

forthwith, and his conditions of supervised release are amended to add the condition of home

incarceration for what would have been the remainder of his term.

Dated: March 27, 2020
       New York, New York
